             Case 2:20-cv-00376-GMB Document 1 Filed 03/19/20 Page 1 of 5                             FILED
                                                                                             2020 Mar-19 PM 12:24
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

ANGELA FOX THRASHER,                         )
                                             )
        Plaintiff,                           )
                                             )      Civil Action No.: _______________
                                             )
vs.                                          )
                                             )
CADENCE BANK, N.A.                           )
                                             )
        Defendant.                           )

                                NOTICE OF REMOVAL

        Defendant Cadence Bank, N.A. (“Cadence Bank”), with the consent of all

defendants, hereby files this Notice of Removal to the United States District Court

for the Northern District of Alabama.1 In support, Cadence Bank states as follows:

                               MEMORANDUM OF LAW

        1.      The Complaint. On February 17, 2020, Plaintiff Angela Fox

Thrasher (“Plaintiff”) filed a case styled Angela Fox Thrasher v. Cadence Bank,

N.A., et al., Case No.58-CV-2020-900167, in the Circuit Court of Shelby County,

Alabama (the “State Court Action”), naming Cadence Bank, Hometown Lenders,

Inc. (“Hometown”), and Mortgage Electronic Registration Systems, Inc.

        1
         By removing this proceeding, Cadence Bank does not waive, and shall not be deemed to
have waived, any objections to jurisdiction, or any other defenses, all of which are expressly
reserved, including but not limited to defenses available to it under Rule 12 of the Federal Rules
of Civil Procedure, all of which are expressly reserved.




8552691.1
             Case 2:20-cv-00376-GMB Document 1 Filed 03/19/20 Page 2 of 5




(“MERS”) as defendants. A true and correct copy of the complete State Court

Action file is attached as Exhibit A. It is this action that Cadence Bank removes to

this Court.

        2.       All Defendants Join. Cadence Bank, Hometown, and MERS are the

only named defendants in this action. Hometown and MERS join this Notice of

Removal. Attached hereto as Exhibit B are the consent to and joinder in removal

executed by Hometown and MERS. Cadence Bank has the express permission of

Hometown and MERS to file their respective Consent to Removals along with this

Notice of Removal.

        3.       The Petition for Removal is Timely. The Complaint was filed on

February 17, 2020. See Ex. B. Cadence Bank received the Complaint in the State

Court Action on February, 19 2020.2 Hometown and MERS were served with the

Complaint in the State Court Action on February 24, 2020. See id. Thus, this

Notice of Removal is timely filed within thirty (30) days as prescribed in 28 U.S.C.

§ 1446(b).

        4.       Basis for Removal. Plaintiff asserts claims for relief against

defendants arising under the following federal statutes: The Truth in Lending Act

(“TILA”) (See, e.g., Doc. 1 ¶¶ 70-80) and The Real Estate Settlement Procedures
        2
            At this juncture is it unclear whether Cadence Bank has been properly served with the Complaint.
Nevertheless, Cadence Bank received notice of the Complaint filed against it on February 19, 2020. By removing
this action, Cadence Bank does not waive its right to dispute service or otherwise challenge its place as a defendant
in this case.



                                                         2
8552691.1
            Case 2:20-cv-00376-GMB Document 1 Filed 03/19/20 Page 3 of 5




Act (“RESPA”) (See id. ¶¶ 81-83). Thus, this Court has original subject matter

jurisdiction over the above-captioned action pursuant to 28 U.S.C. § 1331 and 15

U.S.C. § 1692k(d).3 This Court has supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. § 1367. This action, therefore, properly may be

removed to this United States District Court pursuant to 28 U.S.C. §§ 1441(a) and

(b).

        Furthermore, venue for removal is proper in this District and Division under

28 U.S.C. §§ 81(a)(1) and 1446(a) because this District and Division embrace the

Circuit Court of Shelby County, Alabama, the forum in which the removed action

was pending.

        5. Notice is Being Given Contemporaneously. Contemporaneously with

the filing of this Notice of Removal, as required by 28 U.S.C. § 1446(d), Cadence

Bank is providing written notice of this removal, including a copy of Cadence

Bank’s Notice of Removal and Notice of Filing of Notice of Removal, to Plaintiff

through Plaintiff’s attorney of record in the State Court Action. Cadence Bank is

also filing contemporaneously with the Circuit Court of Shelby County, Alabama a

Notice of Filing Notice of Removal (“Notice of Filing”) and copy of this Notice of



        3
           Actions brought in state court under RESPA are removable to the appropriate federal
district court. See Boone v. JP Morgan Chase Bank, 447 Fed. Appx. 961, 963 (11th Cir. 2011);
Lockard v. Equifax, Inc., 163 F.3d 1259, 1263 (11th Cir. 1999).



                                              3
8552691.1
            Case 2:20-cv-00376-GMB Document 1 Filed 03/19/20 Page 4 of 5




Removal. A copy of the Notice of Filing, without exhibits, is attached as Exhibit

C.

        WHEREFORE, Cadence Bank removes this action from the Circuit Court of

Shelby County, Alabama to this Court.

        Respectfully submitted the 19th day of March, 2020.

                                             /s/ Ginny W. Leavens
                                             One of the Attorneys for Defendant
                                             Cadence Bank, N.A.
OF COUNSEL:
Gregory C. Cook
Ginny B. Willcox
BALCH & BINGHAM LLP
1901 Sixth Avenue North, Suite 1500
Birmingham, AL 35203
Email:      gcook@balch.com
            gwillcox@balch.com




                          CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing has been served upon the

following counsel of record by email and/or by U.S. mail on this the 19th day of

March, 2020:

Kenneth J. Lay
Hood & Lay, LLC
1117 22nd Street South
Birmingham, Alabama 35205




                                         4
8552691.1
            Case 2:20-cv-00376-GMB Document 1 Filed 03/19/20 Page 5 of 5




Andrew Saag
Sirote & Permutt PC
2311 Highland Avenue South
PO Box 55727
Birmingham, AL 35255-5727

C. Steven Ball
Carr Allison
100 Vestavia Parkway
Birmingham, AL 35216
Telephone: (205) 949-2910
E-Mail: sball@carrallison.com




                                             /s/ Ginny W. Leavens
                                             Of Counsel




                                         5
8552691.1
